Title: To George Washington from George Clinton, 8 November 1780
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie Novr 8th 1780
                        
                        I have received your Excellency’s favor of the 6h Instant. The last accounts from the Northwd are of the 3d
                            which have been transmitted. If from further Intelligence it should appear unnecessary for the Troops, ordered up, to
                            proceed. I will immediately inform Genl Heath of it.
                        This will be handed to your Excellency by Capt. Molton of Warner’s Regt. As he is an intelligent Man, has
                            been stationed to the Northwd and may be acquainted with the Measures lately pursued on the Grants he will perhaps be able
                            to give your Excellency some Information of those Matters. Your Excellency’s Letter giving the Deficiency of the Quota of
                            Troops of this State is also come to hand & will be duly attended to. I have the honor to be with great Respect
                            & Esteem Your Excellencys most Obedt Servt
                        
                            Geo: Clinton
                        
                    